Citation Nr: 0422028	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946, December 1950 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for the cause of the 
veteran's death.  The appellant testified at a March 2004 
hearing, and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), evidentiary 
development is necessary in this case.

The veteran's service medical records indicate that in March 
1958 the veteran underwent a three-day blood pressure 
assessment, and expressed frustration that upon examination 
his blood pressure went up.  At a March 1960 examination the 
veteran's systolic reading was 160, and the diastolic reading 
was 98.  In December 1960, the veteran had a reading of 
170/104, and as a consequence underwent a three-day blood 
pressure assessment.  A December 1963 examination revealed 
that the veteran's elevated blood pressure disqualified him 
from Flying Class III.  In December 1965, the veteran was 
diagnosed as having essential hypertension.  Because at the 
time there was no evidence of progression of the disease, it 
was recommended that the veteran be returned to active duty 
in Vietnam.  In May 1965, the veteran was admitted to the 
hospital for evaluation of hypertension.  The veteran's 
hospital course was uneventful, and he ran a labile 
hypertension within the 140 to 180 systolic over 90 to 110 
diastolic blood pressure.  The examiner noted that the 
veteran had been asymptomatic during his stay.  At a November 
1968 periodic examination, the veteran's blood pressure was 
135/90.  Finally, the veteran's March 1970 retirement 
examination showed a blood pressure reading of 170/100, and 
the examiner noted an average three-day reading of 156/99.  

In May 1999, the veteran was referred to the Hypertension and 
Renal Institute in Las Vegas due to a markedly elevated serum 
creatinine of 7.6, sedimentation rate of 54.  Dr. Gross noted 
that though the veteran had no history of kidney problems, he 
did have a history of untreated hypertension.  The veteran 
had had hypertension for a long time with blood pressures of 
200 or so.  At the time, the veteran's blood pressure was 
150/70.  Dr. Gross' impressions included renal failure, 
severe, and hypertension, probably longstanding.  He remarked 
that the etiology of the veteran's renal failure was not 
clear, and that most likely, the situation presented 
hypertensive nephrosclerosis and chronic renal failure.  Dr. 
Field, a radiologist, rendered an impression of moderate 
probability of unilateral left renal ischemia.  

In July 1999, the veteran had a CT scan of the abdomen and 
pelvis, and the kidneys demonstrated bilateral nephrostomy 
tubes with mild hydronephrosis.  Some perinephric induration 
of the fat was most likely related to the hydronephrosis and 
the nephrostomy tubes.  In May 2000, the veteran was admitted 
to the Western Arizona Regional Medical Center for an altered 
mental status, and severe metabolic acidosis secondary to 
renal failure.  The examiner's assessment included acute 
renal failure superimposed on chronic renal failure, severe 
metabolic acidosis, chronic and non-symptomatic hyperkalemia, 
and a brain mass of unknown etiology.  In terms of a final 
diagnosis, Dr. Evenson stated in the following order:  1. 
Acute mental status change with some metabolic acidosis and 
urosepsis pseudomonas found; 2. Terminal chronic renal 
failure which was worsening but the veteran refused 
hemodialysis and his time left was quite limited; 3. 
Hyperkalemia, resolved; and 4. History of a brain tumor, 
status post radiation.  Dr. Nayer noted that the 
encephalopathy was multi-factorial in the veteran's case 
including etiologies of medication, metabolic abnormalities, 
toxic abnormalities, renal failure, noted mass, and loss of 
right posterior third of the brain with contributing edema.  

In July 2000, according to the certificate of death, the 
veteran died of cardiorespiratory arrest as a consequence of 
chronic renal failure, and a brain tumor.

Based on the preceding evidence of longstanding hypertension, 
which was evidenced during service, and the veteran's 
diagnosis of chronic renal failure and death due to chronic 
renal failure, VA medical assessment is necessary for the 
purposes of a causation opinion.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should forward the veteran's 
claims file to the VA physician for 
review.  The physician should provide 
an opinion as to whether it is at least 
as likely as not the veteran's 
longstanding hypertension either caused 
or worsened his fatal renal disease.

3.  Then, the RO should readjudicate 
the appellant's service connection 
claim for cause of death.  If the 
determination of the claim remains 
unfavorable to the appellant, the RO 
must issue a supplemental statement of 
the case and provide her a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


